DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of mild cognitive impairment,  in the reply filed on 12/5/22 is acknowledged.
After further consideration, the election of species requirement is withdrawn. 
Claims 30-41 are pending and under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/21, 8/18/21, 2/8/22 were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,632,180. Although the claims at issue are not identical, they are not patentably distinct from each other.
 U.S. Patent No.10,632,180 claims a method for improving cognitive function or inhibiting cognitive decline in an individual in need thereof, comprising administering an effective amount of a polypeptide that includes an amino acid sequence that is at least 95% sequence identical to the KL1 domain in SEQ ID NO: 1, with the proviso that the polypeptide is not a fusion protein that also contains FGF, wherein the administering is systemic. SEQ ID NO: 1 of U.S. Patent No.10,632,180 is identical to instantly claimed SEQ ID NO: 1 and amino acids 37-979 (claims 1 and 2 of U.S. Patent No.10,632,180). A polypeptide comprising 95% sequence identity to SEQ ID NO: 1 can include up to 5% altered amino acids (claim 3 of U.S. Patent No.10,632,180). Please note that SEQ ID NO: 1 is identical to the U.S. Patent No.10,632,180 and would therefore comprise the same properties. U.S. Patent No.10,632,180 teaches that “an individual in need thereof” includes individuals with a neurodegenerative disease (col. 6, lines 43-45). Please note that it is permissible to turn to the specification of a conflicting patent to assess the intended use of the claimed pharmaceutical and whether this use would constitute a ground for making a non-statutory obviousness type double patenting rejection. U.S. Patent No.10,632,180 also claims the polypeptide is administered intravenously, has traumatic brain injury, AD, frontotemporal dementia, Lew body dementia or cognitive impairment consequent to stroke or Parkinson’s disease (claims 17-21). t U.S. Patent No.10,632,180 also claims testing cognitive function of the individual (claim 5). Therefore, U.S. Patent No.10,632,180 anticipates the limitations of the instant claims 

Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10,300,117. Although the claims at issue are not identical, they are not patentably distinct from each other. U.S. Patent No.10,300,117 claims a method for treating cognitive decline in a subject in need thereof, comprising synergistically administering to the subject a pharmaceutical composition that contains an effective amount of at least the KL1 domain of SEQ ID NO: 1, with the proviso that the polypeptide is not a fusion protein that also contains FGF (claims 1-5 of U.S. Patent No.10,300,117). SEQ ID NO: 1 of U.S. Patent No.10,300,117 is identical to instantly claimed SEQ ID NO: 1 and would therefore have the same properties, meeting the limitations of the instant claims. U.S. Patent No.10,300,117 also claims determining the cognitive function before and after administration of SEQ ID NO: 1 and comparing the cognitive function (claim 10 of U.S. Patent No.10,300,117), meeting the limitations of instant claim 34. U.S. Patent No.10,300,117 claims the subject has age related cognitive decline, TBI, radiation treatment or chemo for cancer (claims 2-5). The patent also claims the polypeptide is administered intravenously or peripherally (claim 15). Therefore, U.S. Patent No.10,300,117 anticipates the instant claims. 

Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,864,256. Although the claims at issue are not identical, they are not patentably distinct from each other. USPN 10,864,256 claims a method of treating cognitive decline in an individual comprising administering systemically to the individual an effective amount of a recombinant polypeptide comprising an amino acid sequence having at least 95% to amino acids 37-979 of SEQ ID NO: 1, with the proviso that the polypeptide is not an FGF fusion protein. SEQ ID NO: 1 of USPN 10,864,256 is identical to the instantly claimed SEQ ID NO: 1. The USPN 10,864,256 claims administering the same protein for treatment of cognitive decline, therefore the same protein would have the identical properties. Claim 10 of after administration of the polypeptide and comparing the cognitive function. The USPN 10,864,256 also claims the polypeptide is administered intravenously. Therefore, the claims of USPN 10,864,256 anticipate the claims of the instant Application. 

Closest Prior Art
The closest prior art is Glass et al. (US 8,481, 031).  Glass et al. each treating age relating conditions, i.e. dementia with klotho fusion proteins (klotho-FGF fusion). However, Glass et al. does not teach klotho used alone and does not teach an embodiment of systemic administration for treatment of cognitive decline in an individual with a mental or mood disorder. It should be noted that the claims are enabled because the Application discloses administration of klotho improves cognitive function in mice (p. 31-33 of specification).  Moreover, the claims are drawn to treatment of cognitive decline i.e. treatment of the symptom, cognitive decline, and not the condition causing the symptom, i.e. not drawn to treatment of neurodegenerative diseases or TBI.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654